DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in this application.  The amendment filed 27 June 2022 has been entered and the following has occurred: Claims 1, 11, & 15 have been amended.  No Claims have been added or cancelled.
Claims 1-20 remain pending in the application.

Claim Objections
Claims 1, 11, & 15 are objected to because of the following informalities:  
Regarding Claims 1, 11, & 15, the Claims recite the limitation “determining…plurality of historical assessment…” versus expected “determining…plurality of historical assessments…”;
Further regarding Claim 15, the Claim recites the limitation “score, via a machine learning tool, the new assessment based on values for a plurality of variables included in the new assessment by: … recommend, a given regimen…” instead of “score, via a machine learning tool, the new assessment based on values for a plurality of variables included in the new assessment by: … recommending, a given regimen…”.
Appropriate correction is required.





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claims recite subject matter within a statutory category as a process (claims 1-10), machine (claims 15-20), and manufacture (claims 11-14) which recite steps of:
analyzing a plurality of regimens for treatment of a neurological condition based on a plurality of historical assessments of a plurality of patients who were treated using at least one of the plurality of regimens, wherein
sets of historical assessments of the plurality of historical assessments track individual patients of the plurality of patients over time through changes in selected regimens of the plurality of regimens for the individual patients resulting in changes in level of dysfunction of Activities of Daily Living (ADL)
receiving a new assessment associated with a given patient;
scoring the new assessment based on values for a plurality of variables included in the new assessment;
categorizing, using analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables;
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms;
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms;
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms;
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen.
recommending a given regimen of the plurality of regimens for the given patient based on a category of the plurality of regimens that the plurality of ranked variables place the given patient into.
These steps of analyzing a neurological condition, such as that of a patient, based on historical assessments of multiple patients using one or more regimens resulting in changes in level of dysfunction of ADL, receiving a new assessment associated with said patient being analyzed, scoring the new assessment, and recommending a given regimen based on said scoring/ranked variables, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the analyzing regimens for treatment of a neurological condition based on previous treatments provided to patients of the same or similar neurological condition in order to result in changes in level of dysfunction language, analyzing said regimens in light of previous treatments provided to prior patients in the context of this claim encompasses a mental process of a user, e.g., a neurologist, determining the optimal treatment for a patient based on previous cases/patients the neurologist has treated. Similarly, the limitation of receiving and storing a new assessment of a previous patient or a patient to be treated, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the recommending a given regimen of the plurality of regimens for the given patient based on a category of the plurality of regimens that the plurality of ranked variables place the given patient into language, recommending a given regimen in light of a plurality of ranked variables that place the patient into a certain regimen in the context of this claim encompasses a mental process of the user, e.g. a neurologist, possibly scoring a neurological test for a previous or current patient to be treated and based on the scoring of the test/variables such as determined efficacy of treatment or certain patient symptomology, determining an optimal treatment pathway for said patient to be treated.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-10, 12-14, & 16-20, reciting particular aspects of how the abstract idea may be performed in the mind such as further specifying certain parameters/variables to consider during analysis, extraction of new assessments/historical assessments from EMR, or storing said assessments, but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application.  In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of a machine learning tool, a computer-readable storage medium, a processor, a memory, natural language processing, amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0033], [0060], [0041], [0041], [0017], respectively, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving a new assessment associated with a given patient, receiving historical assessments of a plurality of patients who were treated using at least one of a plurality of regimens amounts to mere data gathering, recitation of analyzing regimens based on a plurality of historical assessments, scoring the new assessment based on values of a plurality of variables included in the new assessment, determining/ranking variables such as symptoms based on given regimens and historical assessments of a plurality of patients, scoring efficacy of a treatment regimen based on received variables or symptoms of the patient, amounts to selecting a particular data source or type of data to be manipulated, recitation of recommending a given regimen of the plurality of regimens for the given patient based the category that the plurality of ranked variables place the patient into amounts to insignificant application, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of neurological conditions and determining a level of dysfunction via Activities of Daily Living (ADL), see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-14, & 16-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 2-6, 12-14, & 16-19, which generally recite receiving various forms of variables, profiles, historical assessments,  additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering, claims 2-8, 10, 12-14 & 16-20 which generally recite certain parameters, profiles, databases, regimens, etc. or analyses to be performed based on a plurality of regimens, assessments, scores, etc., additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated, claims 2, 5-10, 12, 14, & 18-20  which generally recite aspects of neurological conditions, technological components such as a data lake, databases, etc., and/or recommendations that relate to neurological conditions, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a new assessment associated with a given patient, receiving historical assessments of a plurality of patients who were treated using at least one of a plurality of regimens, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); scoring a patient based on a level of dysfunction of Activities of Daily Living (ADL), scoring the new assessment based on values for a plurality of variables included in the new assessment, determining/ranking variables such as symptoms based on given regimens and historical assessments of a plurality of patients, scoring efficacy of a treatment regimen based on received variables or symptoms of the patient, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); updating regimens and historical assessments of a plurality of patients who were treated using at least one of the plurality of regimens, updating and recommending a given regimen of the plurality of regimens based on the analysis performed, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing computerized instructions for performance of the method, storing regimens for treatment of a neurological condition, storing historical assessments of patients who were treated using at least one of the regimens, storing scores/variables/values of the assessment, storing a recommendation of a given regimen, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); extracting data, regimens/assessments, and recommendations from various sources of documents such as electronic medical records, databases, etc. by using conventional natural language processing techniques, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-10, 12-14, & 16-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-6, 12-14, & 16-19, which generally recite receiving various forms of variables, profiles, historical assessments, neurological conditions from a database, a separate computer storage, etc., e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 7-8, 10, 12-13, 17, & 19-20, which recite the calculation or evaluation of an efficacy of an associated regimen or recommending certain regimens in light of certain calculated scores, parameters, etc. e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-5, 7-8, 12-14, 16-18, & 20, which recite various limitations regarding updating electronic medical records, generating and updating a profile for an associated patient, updating historical assessments to reevaluate an efficacy of a regimen, updating or indicating a stall or regression in a level of dysfunction of ADL, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 2-10, 12-14, & 16-20, which generally recite limitations of storing computerized instructions for the performance of the methods recited, storing of patient profile(s), EMR, historical assessments, parameters, or general structures for storing computerized information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); claims 2-8, 12-14, & 16-20, which recite limitations relating to natural language processing for processing and extraction of certain parameters, profile(s), etc. from historical assessments, patient EMR, clinical documentation, etc., e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-9, 10-11, 13-14, 15, 17-18, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenen et al. (U.S. Patent Publication No. 2020/0327989) in view of Higgins et al. (U.S. Patent Publication No. 2014/0046696).

Claim 1 –
Regarding Claim 1, Kuenen discloses a method comprising:
analyzing a plurality of regimens for treatment of a neurological condition based on a plurality of historical assessments of a plurality of patients who were treated using at least one of the plurality of regimens (While not for “treatment of neurological condition” per se, See Kuenen Par [0002] which discloses assessment or monitoring of a person’s functional ability in branches of medicine, such as geriatrics, rehabilitation and physical therapy, neurology and orthopedics, nursing, and elder care which is understood to include conditions or ailments relating to neurology; as further expressed in Kuenen Par [0138]-[0140] & [0149]-[0150], a historical database contains data relating to the determined abilities and/or tasks/activities of the person such as those relating to Activities of Daily Living (ADL’s)), wherein
sets of historical assessments of the plurality of historical assessments track individual patients of the plurality of patients over time through changes in selected regimens of the plurality of regimens for the individual patients resulting in changes in level of dysfunction of Activities of Daily Living (ADL) (See Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] describes the use of ADL’s to longitudinally determine a person’s functional ability to perform a series of daily tasks, activities, etc. and varying fields of information that are found in each of the ADL events;  See Kuenen Par [0060] which discloses the assessment unit adapted to determine an ability of the person to perform an identified task based on historical information, and improving the accuracy and personalization of previous historical assessments in view of the newly performed task);
receiving a new assessment associated with a given patient (See Kuenen Par [0134] which discloses a data processing unit that is adapted to receive inputs for defining and modifying information that may be used for the purpose of assessing a person’s functional ability to perform a task such as described in Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] through the use of ADL’s; See Kuenen Par [0060] & Par [0139]-[0140] which discloses the assessment unit adapted to determine an ability of the person to perform an identified task based on historical information, and improving the accuracy and personalization of previous historical assessments in view of the newly performed task and the stored abilities and/or activities of the person forming a patterns and shifts in this patterns possibly indicating that a person is in need of help or some other issue with the patient’s functional abilities);
scoring, via a machine learning tool, the new assessment based on values for a plurality of variables included in the new assessment (See Kuenen Par [0014] which discloses the use of a feedback loop to determine or update an evolvement of measured skill levels for tasks for purposes of understanding a person’s functional abilities; See Kuenen Par [0149] which discloses the use of machine learning for the purposes of classifying and scoring sensor events into ADL events and varying fields of information that are found in each of the ADL events and therefore representing a scoring of said events based on values for a plurality of ranked variables such as described in Kuenen Par [0127]-[0128] & [0150]) by:
recommending a given regimen of the plurality of regimens for the given patient based on a category of the plurality of regimens that the plurality of ranked variables place the given patient into (See Kuenen Par [0126]-[0128] which discloses the scoring of risk via a risk analysis unit that is adapted to obtain task specific information and fields of information from a plurality of tasks performed by the user (interpreted as variables) that is representative of functional abilities of a patient and then further in Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user) 

Kuenen does not explicitly disclose:
categorizing, using natural language text analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables;
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms;
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms;
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms;
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen.
However, Higgins discloses the following limitations:
categorizing, using natural language text analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables (See Higgins Par [0049] which discloses the use of natural language processing (NLP) for purposes of processing clinical text and Par [0079]-[0080] further specifies the semantic ontology processor generating a domain knowledge base from associated terms such as from medical ontologies or previous assessments, terms included depend on the domain, such as using only terms associated with a specific psychiatric disease;  Further, Higgins Par [0077] specifically states that ontologies can contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other medical relationships;  See Higgins Par [0128] which discloses NLP efforts extracting variables from clinical notes, laboratory results, etc.);
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms (See Higgins Par [0049] which discloses the use of natural language processing (NLP) for purposes of processing clinical text and Par [0079]-[0080] further specifies the semantic ontology processor generating a domain knowledge base from associated terms such as from medical ontologies, terms included depend on the domain, such as using only terms associated with a specific psychiatric disease;  Further, Higgins Par [0077] specifically states that ontologies can contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other medical relationships and further describes a hierarchy of concepts wherein general concepts appear higher in the ontology--"is a" ontologies wherein each child "is a" more specific instance of its parent, e.g., "PTSD" is a kind of "Psychiatric disease" and symptoms can be children of a parent disease);
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms (See Higgins Par [0044] which discloses machine learning efforts pre-trained using a set of structured data comprising or consisting of data having known associations of level of correlations with certain psychiatric disorders; While not “ranking” per se, Higgins Par [0049], [0063] & [0067] specifically states that the NLP processing methods can be utilized to process clinical text and validate a training set for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder);
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen);
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen).
The disclosure of Higgins is directly applicable to the disclosure of Kuenen because both disclosures share limitations and capabilities, such as both being directed towards determining optimal treatments based on analyzing patient data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen to further include the above limitations relating to utilizing natural language processing to determine and rank symptoms of the patient for determining an efficacy of a treatment regimen, as disclosed by Higgins, because this allows for development of optimal phenotype/treatment models for the patient based on historical conditions, symptoms, etc. (See Higgins Par [0063], [0067], & [0077]).


Claim 4 –
Regarding Claim 4, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen further discloses a method, wherein:
the given patient is initially included in the plurality of patients (See Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] describes the use of ADL’s to longitudinally determine a person’s functional ability to perform a series of daily tasks, activities, etc. and varying fields of information that are found in each of the ADL events), and
the new assessment updates a historical assessment of the plurality of historical assessments to reevaluate an efficacy of an associated regimen for the given patient (See Kuenen Par [0003] which discloses that the monitoring of functional performance over the course of time is important in determining the adequacy of certain clinical services, care, and treatments in view of a patient’s functional abilities; See Kuenen Par [0134] which discloses a data processing unit that is adapted to receive inputs for defining and modifying information that may be used for the purpose of assessing a person’s functional ability to perform a task such as described in Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] through the use of ADL’s and updating historical assessments in a historical assessment database.  Furthermore, “to reevaluate an efficacy of an associated regimen for the given patient” is an intended result of a process step positively recited, and does not further limit the scope of the Claim;  See Kuenen Par [0038] which discloses the refinement or feedback to caregivers regarding certain supervision activities, which can be interpreted as a regimen for the given patient).

Claim 5 –
Regarding Claim 5, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen does not further disclose a method, wherein:
the new assessment and the plurality of historical assessments are extracted, via a machine learning natural language text analysis tool, from electronic medical records submitted by medical professionals treating an associated patient for the neurological condition and other conditions
However, Higgins further discloses a method, wherein:
the new assessment (See Higgins abstract, Par [0016], [0038], [0059], [0069], which all describe receiving and extracting a new set of patient data such as genomic data of the patient and analyzing the genomic data and set of variables to construct phenotype models/profiles) and the plurality of historical assessments (See Higgins Tables 2 & 3, Par [0035] & [0063] which discloses receiving and extracting historic or already stored sources of structured genetic and epigenetic data and utilizing machine learning for purposes of analyzing the new assessment using the historic or already stored sources of structured data) are extracted, via a machine learning natural language text analysis tool, from electronic medical records submitted by medical professionals treating an associated patient for the neurological condition and other conditions (See Higgins abstract, Fig. 6, Par [0035]-[0038], [0056]-[0059], [0063], which discloses utilizing machine learning or SVM natural language/semantic/ontological processing for purposes of extracting data from historical records/assessments, and applying them to new assessments of patients for determinations of neurological disorders, such as described in Higgins Par [0009]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen regarding the referencing and extraction of new and historical assessments from databases that are populated by other medical professionals to specifically include a machine learning natural language text analysis tool for purposes of extraction, as disclosed by Higgins, because this allows for automatic parsing of data, assessments, and other information that can be used to train the machine learning module for purposes of automatic diagnosis and assignment of treatments for the patient (See Higgins Par [0035]-[0038] & [0059]).


Claim 6 –
Regarding Claim 6, Kuenen and Higgins disclose the method of Claim 5 in its entirety.  Kuenen and Higgins further disclose a method, wherein:
the electronic medical records from which the new assessment and the plurality of historical assessments are extracted are stored in a plurality of databases including:
a locally hosted database for a first medical professional (see Kuenen Par [0191] which discloses data being combined or generated into a personal profile so that data may be transmitted for the benefit of other peer users or patients, and See Kuenen Par [0127] & [0138]-[0140] which specifically mentions information about het patient regarding certain historical information, tasks, and/or functionality of a patient being accessible in a local or remote, secure database setting such that entities from a centralized or separate location can access the database); and
a cloud database hosted for a second medical professional that is hosted in a different cloud network than the machine learning natural language text analysis tool is hosted in (see Kuenen Par [0191] which discloses data being combined or generated into a personal profile so that data may be transmitted for the benefit of other peer users or patients, and See Kuenen Par [0127] & [0138]-[0140] which specifically mentions information about het patient regarding certain historical information, tasks, and/or functionality of a patient being accessible in a local or remote, secure database setting such that entities from a centralized or separate location can access the database, albeit not explicitly recited for a cloud database implementation | See Higgins Fig. 2 and Par [0082] which explicitly shows/discloses the semantic ontology processing analysis tool of the system being separately located in the computer framework/implementation from a knowledge discovery database cloud that consists of web resources, updates, etc. for purposes of accessing pharma, biotech, academia, etc. information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen and Higgins regarding the referencing and extraction of new and historical assessments from databases that are populated by other medical professionals to specifically include a cloud database hosted for a separate medical professional that is hosted in a different cloud network than said machine learning natural language text analysis tool, as further disclosed by Higgins, because the separate cloud database allows for separate entities outside of the centralized healthcare institution such as pharma, biotech, academia, etc. for access said means for accessing the database that contains the medical information (See Higgins Par [0082] & Fig. 2). 

Claim 8 –
Regarding Claim 8, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen and Higgins further disclose a method, wherein:
analyzing an experimental regimen based on medical studies for treatment of the neurological condition (See Kuenen Par [0126]-[0128] which discloses the scoring of risk via a risk analysis unit that is adapted to obtain task specific information and fields of information from a plurality of tasks performed by the user (interpreted as variables) that is representative of functional abilities of a patient and then further in Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user); and
wherein the experimental regimen is recommended as the given regimen when the given patient matches a positive cohort categorization for the experimental regimen and a set of historical assessments for the given patient indicate a stall or regression in a level of dysfunction of ADL (See Kuenen Par [0003]-[0005] which specifically discloses determining the functional ability of a an individual as well as adequacy of clinical services, care, and treatments following functional reduction or loss of functional ability, i.e. determination via ADL, see further Kuenen Par [0015], [0060], [0138]-[0140] & [0158] which discloses the use of cluster analysis or patterns based on the typical population to which a certain patient may belong, as well as, historical assessments for use as an indicator of a well-being of a person and upon determination of an irregularity such as decline in ADL, the system recommends a certain medication or preventative measures/action to take place | See Higgins Par [0095]-[0096] & [0107] which discloses the use of data about subpopulations of patients or patient cohorts that are classified as clusters for analysis and classification purposes of a patient, such that the system is used for patient stratification for clinical trials, pattern recognition of non-obvious disease trends in human populations, post-market surveillance, and the analysis of data from specimen biobanks and can therefore aid in decision-making, e.g. phenotype decisions, genotype decisions, treatment decisions, and/or optimization of medication based on both patient-specific information and cluster-based information, for patients of that particular cohort/cluster/group as described in Table 3 & Par [0074] of Higgins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen regarding the use of population control data for purposes of analyzing and making determinations about a patient’s experimental regimen and whether the patient has a stall/regression in ADL to further include recommending an experimental regimen upon a patient matching a positive cohort categorization for a particular experimental regimen, as disclosed by Higgins, because this allows for optimization of treatments, medications, etc. based on both patient-specific information and cluster-based information, such as that information found in the positive cohort/cluster (See Higgins Table 3 and Par [0074])

Claim 9 – 
Regarding Claim 9, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen further discloses a method, wherein:
providing a research entity access to a data lake including the plurality of historical assessments and the plurality of regimens (under broadest reasonable interpretation and without a further limiting definition, a research entity could comprise any entity in the field of medicine such as a doctor, nurse, etc., therefore, see Kuenen Par [0191] which discloses data being combined or generated into a personal profile so that data may be transmitted for the benefit of other peer users or patients, and See Kuenen Par [0127] & [0138]-[0140] which specifically mentions information about het patient regarding certain historical information, tasks, and/or functionality of a patient being accessible in a local or remote, secure database setting such that entities from a centralized or separate location can access the database).

Claim 10 –
Regarding Claim 10, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen further discloses a method, wherein:
scoring the new assessment recommends a cluster for the given patient based on a diagnosis spectrum or the neurological condition based on a current score and any historic scores for the given patient generated by the machine learning tool (While not a “recommending a cluster for the given patient”, per se, see Kuenen Par [0158] which discloses the system’s example algorithm determining from processed sensor data, a typical population to which the current elder belongs if a certain distribution represents the pattern for said typical population and as disclosed in Kuenen Par [0149], assessments and classification-based designs can be performed automatically by the system using machine learning and utilize historical data/information, as well as, population data/information for diagnosis/assessment purposes).

Claim 11 –
Regarding Claim 11, Kuenen discloses a computer-readable storage medium, including instructions that when executed by a processor, enable performance of:
analyzing a plurality of regimens for treatment of a neurological condition based on a plurality of historical assessments of a plurality of patients who were treated using at least one of the plurality of regimens (While not for “treatment of neurological condition” per se, See Kuenen Par [0002] which discloses assessment or monitoring of a person’s functional ability in branches of medicine, such as geriatrics, rehabilitation and physical therapy, neurology and orthopedics, nursing, and elder care which is understood to include conditions or ailments relating to neurology; as further expressed in Kuenen Par [0138]-[0140] & [0149]-[0150], a historical database contains data relating to the determined abilities and/or tasks/activities of the person such as those relating to Activities of Daily Living (ADL’s)), wherein
sets of historical assessments of the plurality of historical assessments track individual patients of the plurality of patients over time through changes in selected regimens of the plurality of regimens for the individual patients resulting in changes in level of dysfunction of Activities of Daily Living (ADL) (See Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] describes the use of ADL’s to longitudinally determine a person’s functional ability to perform a series of daily tasks, activities, etc. and varying fields of information that are found in each of the ADL events;  See Kuenen Par [0060] which discloses the assessment unit adapted to determine an ability of the person to perform an identified task based on historical information, and improving the accuracy and personalization of previous historical assessments in view of the newly performed task);
receiving a new assessment associated with a given patient (See Kuenen Par [0134] which discloses a data processing unit that is adapted to receive inputs for defining and modifying information that may be used for the purpose of assessing a person’s functional ability to perform a task such as described in Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] through the use of ADL’s; See Kuenen Par [0060] & Par [0139]-[0140] which discloses the assessment unit adapted to determine an ability of the person to perform an identified task based on historical information, and improving the accuracy and personalization of previous historical assessments in view of the newly performed task and the stored abilities and/or activities of the person forming a patterns and shifts in this patterns possibly indicating that a person is in need of help or some other issue with the patient’s functional abilities);
scoring, via a machine learning tool, the new assessment based on values for a plurality of variables included in the new assessment (See Kuenen Par [0014] which discloses the use of a feedback loop to determine or update an evolvement of measured skill levels for tasks for purposes of understanding a person’s functional abilities; See Kuenen Par [0149] which discloses the use of machine learning for the purposes of classifying and scoring sensor events into ADL events and varying fields of information that are found in each of the ADL events and therefore representing a scoring of said events based on values for a plurality of ranked variables such as described in Kuenen Par [0127]-[0128] & [0150]) by:
recommending a given regimen of the plurality of regimens for the given patient based on a category of the plurality of regimens that the plurality of ranked variables place the given patient into (See Kuenen Par [0126]-[0128] which discloses the scoring of risk via a risk analysis unit that is adapted to obtain task specific information and fields of information from a plurality of tasks performed by the user (interpreted as variables) that is representative of functional abilities of a patient and then further in Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user).

Kuenen does not explicitly disclose:
categorizing, using natural language text analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables;
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms;
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms;
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms;
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen.
However, Higgins discloses the following limitations:
categorizing, using natural language text analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables (See Higgins Par [0049] which discloses the use of natural language processing (NLP) for purposes of processing clinical text and Par [0079]-[0080] further specifies the semantic ontology processor generating a domain knowledge base from associated terms such as from medical ontologies or previous assessments, terms included depend on the domain, such as using only terms associated with a specific psychiatric disease;  Further, Higgins Par [0077] specifically states that ontologies can contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other medical relationships;  See Higgins Par [0128] which discloses NLP efforts extracting variables from clinical notes, laboratory results, etc.);
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms (See Higgins Par [0049] which discloses the use of natural language processing (NLP) for purposes of processing clinical text and Par [0079]-[0080] further specifies the semantic ontology processor generating a domain knowledge base from associated terms such as from medical ontologies, terms included depend on the domain, such as using only terms associated with a specific psychiatric disease;  Further, Higgins Par [0077] specifically states that ontologies can contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other medical relationships and further describes a hierarchy of concepts wherein general concepts appear higher in the ontology--"is a" ontologies wherein each child "is a" more specific instance of its parent, e.g., "PTSD" is a kind of "Psychiatric disease" and symptoms can be children of a parent disease);
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms (See Higgins Par [0044] which discloses machine learning efforts pre-trained using a set of structured data comprising or consisting of data having known associations of level of correlations with certain psychiatric disorders; While not “ranking” per se, Higgins Par [0049], [0063] & [0067] specifically states that the NLP processing methods can be utilized to process clinical text and validate a training set for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder);
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen);
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen).
The disclosure of Higgins is directly applicable to the disclosure of Kuenen because both disclosures share limitations and capabilities, such as both being directed towards determining optimal treatments based on analyzing patient data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen to further include the above limitations relating to utilizing natural language processing to determine and rank symptoms of the patient for determining an efficacy of a treatment regimen, as disclosed by Higgins, because this allows for development of optimal phenotype/treatment models for the patient based on historical conditions, symptoms, etc. (See Higgins Par [0063], [0067], & [0077]).

Claim 13 –
Regarding Claim 13, Kuenen and Higgins disclose the computer-readable storage medium of Claim 11 in its entirety.  Kuenen further discloses a computer readable storage medium, wherein:
the given patient is initially included in the plurality of patients (See Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] describes the use of ADL’s to longitudinally determine a person’s functional ability to perform a series of daily tasks, activities, etc. and varying fields of information that are found in each of the ADL events), and
the new assessment updates a historical assessment of the plurality of historical assessments to reevaluate an efficacy of an associated regimen for the given patient (Kuenen Par [0003] which discloses that the monitoring of functional performance over the course of time is important in determining the adequacy of certain clinical services, care, and treatments in view of a patient’s functional abilities; See Kuenen Par [0134] which discloses a data processing unit that is adapted to receive inputs for defining and modifying information that may be used for the purpose of assessing a person’s functional ability to perform a task such as described in Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] through the use of ADL’s and updating historical assessments in a historical assessment database.  Furthermore, “to reevaluate an efficacy of an associated regimen for the given patient” is an intended result of a process step positively recited, and does not further limit the scope of the Claim;  See Kuenen Par [0038] which discloses the refinement or feedback to caregivers regarding certain supervision activities, which can be interpreted as a regimen for the given patient).


Claim 14 –
Regarding Claim 14, Kuenen and Higgins disclose the computer-readable storage medium of Claim 11 in its entirety.  Kuenen and Higgins further disclose a computer readable storage medium, wherein:
the new assessment (See Higgins Par abstract, [0016], [0038], [0059], [0069], which describe receiving and extracting a new set of patient data such as genomic data of the patient and analyzing the genomic data and set of variables to construct phenotype models/profiles) and the plurality of historical assessments (See Higgins Tables 2 & 3, Par [0035] & [0063] which discloses receiving and extracting historic or already stored sources of structured genetic and epigenetic data and utilizing machine learning for purposes of analyzing the new assessment using the historic or already stored sources of structured data) are extracted, via a machine learning natural language text analysis tool, from electronic medical records submitted by medical professionals treating an associated patient for the neurological condition and other conditions (See Higgins abstract, Fig. 6, Par [0035]-[0038], [0056]-[0059], [0063], which discloses utilizing machine learning or SVM natural language/semantic/ontological processing for purposes of extracting data from historical records/assessments, and applying them to new assessments of patients for determinations of neurological disorders, such as described in Higgins Par [0009]-[0016]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen regarding the referencing and extraction of new and historical assessments from databases that are populated by other medical professionals to specifically include a machine learning natural language text analysis tool for purposes of extraction, as disclosed by Higgins, because this allows for automatic parsing of data, assessments, and other information that can be used to train the machine learning module for purposes of automatic diagnosis and assignment of treatments for the patient (See Higgins Par [0035]-[0038] & [0059]).

Claim 15 –
Regarding Claim 15, Kuenen discloses a system comprising:
a processor (See Kuenen Par [0174] which discloses the performance of computerized instructions that when executed by at least one processor, implements a method specified by said instructions); and
a memory including instructions that when executed by the processor enable the processor (See Kuenen Par [0174] which discloses the performance of computerized instructions that when executed by at least one processor, implements a method specified by said instructions) to:
analyze a plurality of regimens for treatment of a neurological condition based on a plurality of historical assessments of a plurality of patients who were treated using at least one of the plurality of regimens (While not for “treatment of neurological condition” per se, See Kuenen Par [0002] which discloses assessment or monitoring of a person’s functional ability in branches of medicine, such as geriatrics, rehabilitation and physical therapy, neurology and orthopedics, nursing, and elder care which is understood to include conditions or ailments relating to neurology; as further expressed in Kuenen Par [0138]-[0140] & [0149]-[0150], a historical database contains data relating to the determined abilities and/or tasks/activities of the person such as those relating to Activities of Daily Living (ADL’s)), wherein
sets of historical assessments of the plurality of historical assessments track individual patients of the plurality of patients over time through changes in selected regimens of the plurality of regimens for the individual patients resulting in changes in level of dysfunction of Activities of Daily Living (ADL) (See Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] describes the use of ADL’s to longitudinally determine a person’s functional ability to perform a series of daily tasks, activities, etc. and varying fields of information that are found in each of the ADL events;  See Kuenen Par [0060] which discloses the assessment unit adapted to determine an ability of the person to perform an identified task based on historical information, and improving the accuracy and personalization of previous historical assessments in view of the newly performed task);
receive a new assessment associated with a given patient (See Kuenen Par [0134] which discloses a data processing unit that is adapted to receive inputs for defining and modifying information that may be used for the purpose of assessing a person’s functional ability to perform a task such as described in Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] through the use of ADL’s; See Kuenen Par [0060] & Par [0139]-[0140] which discloses the assessment unit adapted to determine an ability of the person to perform an identified task based on historical information, and improving the accuracy and personalization of previous historical assessments in view of the newly performed task and the stored abilities and/or activities of the person forming a patterns and shifts in this patterns possibly indicating that a person is in need of help or some other issue with the patient’s functional abilities);
score, via a machine learning tool, the new assessment based on values for a plurality of variables included in the new assessment (See Kuenen Par [0014] which discloses the use of a feedback loop to determine or update an evolvement of measured skill levels for tasks for purposes of understanding a person’s functional abilities; See Kuenen Par [0149] which discloses the use of machine learning for the purposes of classifying and scoring sensor events into ADL events and varying fields of information that are found in each of the ADL events and therefore representing a scoring of said events based on values for a plurality of ranked variables such as described in Kuenen Par [0127]-[0128] & [0150]) by:
recommend a given regimen of the plurality of regimens for the given patient based on a category of the plurality of regimens that the plurality of ranked variables place the given patient into (See Kuenen Par [0126]-[0128] which discloses the scoring of risk via a risk analysis unit that is adapted to obtain task specific information and fields of information from a plurality of tasks performed by the user (interpreted as variables) that is representative of functional abilities of a patient and then further in Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user) and the determined efficacy of the given regimen (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen).

Kuenen does not explicitly disclose:
categorizing, using natural language text analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables;
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms;
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms;
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms;
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen.
However, Higgins discloses the following limitations:
categorizing, using natural language text analysis of clinical notes and the plurality of variables included in the new assessment, one or more symptoms from plurality of variables (See Higgins Par [0049] which discloses the use of natural language processing (NLP) for purposes of processing clinical text and Par [0079]-[0080] further specifies the semantic ontology processor generating a domain knowledge base from associated terms such as from medical ontologies or previous assessments, terms included depend on the domain, such as using only terms associated with a specific psychiatric disease;  Further, Higgins Par [0077] specifically states that ontologies can contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other medical relationships;  See Higgins Par [0128] which discloses NLP efforts extracting variables from clinical notes, laboratory results, etc.);
determining from the clinical notes in the new assessment and the plurality of historical assessment, symptom presentation for the one or more symptoms (See Higgins Par [0049] which discloses the use of natural language processing (NLP) for purposes of processing clinical text and Par [0079]-[0080] further specifies the semantic ontology processor generating a domain knowledge base from associated terms such as from medical ontologies, terms included depend on the domain, such as using only terms associated with a specific psychiatric disease;  Further, Higgins Par [0077] specifically states that ontologies can contain additional information about morphology, symptoms, associated drugs, side effects, causes, or other medical relationships and further describes a hierarchy of concepts wherein general concepts appear higher in the ontology--"is a" ontologies wherein each child "is a" more specific instance of its parent, e.g., "PTSD" is a kind of "Psychiatric disease" and symptoms can be children of a parent disease);
ranking the one or more symptoms according to a correlation of symptom presentation and related causes of the symptoms (See Higgins Par [0044] which discloses machine learning efforts pre-trained using a set of structured data comprising or consisting of data having known associations of level of correlations with certain psychiatric disorders; While not “ranking” per se, Higgins Par [0049], [0063] & [0067] specifically states that the NLP processing methods can be utilized to process clinical text and validate a training set for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder);
determining, from the ranking, an efficacy of at least one regimen of the plurality of regimens based on the correlation of symptom presentation and related causes of the symptoms (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen);
recommending a given regimen of the plurality of regimens for the given patient based on the determined efficacy of the given regimen (See Higgins Par [0064] which discloses the use of an efficacy scale for determining and constructing phenotype models, which as described in Par [0009], indicate the diagnostic phenotype of the patient and the medication for administration to the patient, which is understood to constitute determining an efficacy of the medical regimen based machine learning efforts described in Higgins Par [0049], [0063] & [0067] for processing clinical text and validating training sets for making accurate correlations between data, such as that described in Higgins Par [0077] i.e. symptoms, and the psychiatric disorder or the severity of the psychiatric disorder, thereby constituting the SVM, machine learning efforts, etc., utilizing the highest ranked or most correlated symptoms for describing the psychiatric disorder and/or severity of said disorder and determining efficacy for the phenotype model or treatment regimen).
The disclosure of Higgins is directly applicable to the disclosure of Kuenen because both disclosures share limitations and capabilities, such as both being directed towards determining optimal treatments based on analyzing patient data.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen to further include the above limitations relating to utilizing natural language processing to determine and rank symptoms of the patient for determining an efficacy of a treatment regimen, as disclosed by Higgins, because this allows for development of optimal phenotype/treatment models for the patient based on historical conditions, symptoms, etc. (See Higgins Par [0063], [0067], & [0077]).

Claim 17 –
Regarding Claim 17, Kuenen and Higgins disclose the system of Claim 15 in its entirety.  Kuenen further discloses a system, wherein:
the given patient is initially included in the plurality of patients (See Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] describes the use of ADL’s to longitudinally determine a person’s functional ability to perform a series of daily tasks, activities, etc. and varying fields of information that are found in each of the ADL events), and
the new assessment updates a historical assessment of the plurality of historical assessments to reevaluate an efficacy of an associated regimen for the given patient (Kuenen Par [0003] which discloses that the monitoring of functional performance over the course of time is important in determining the adequacy of certain clinical services, care, and treatments in view of a patient’s functional abilities; See Kuenen Par [0134] which discloses a data processing unit that is adapted to receive inputs for defining and modifying information that may be used for the purpose of assessing a person’s functional ability to perform a task such as described in Kuenen Par [0005]-[0006], [0015], & Par [0149]-[0150] through the use of ADL’s and updating historical assessments in a historical assessment database.  Furthermore, “to reevaluate an efficacy of an associated regimen for the given patient” is an intended result of a process step positively recited, and does not further limit the scope of the Claim;  See Kuenen Par [0038] which discloses the refinement or feedback to caregivers regarding certain supervision activities, which can be interpreted as a regimen for the given patient).


Claim 18 – 
Regarding Claim 18, Kuenen and Higgins disclose the system of Claim 15 in its entirety.  Kuenen and Higgins further disclose a system, wherein:
the new assessment (See Higgins Par abstract, [0016], [0038], [0059], [0069], which describe receiving and extracting a new set of patient data such as genomic data of the patient and analyzing the genomic data and set of variables to construct phenotype models/profiles) and the plurality of historical assessments (See Higgins Tables 2 & 3, Par [0035] & [0063] which discloses receiving and extracting historic or already stored sources of structured genetic and epigenetic data and utilizing machine learning for purposes of analyzing the new assessment using the historic or already stored sources of structured data) are extracted, via a machine learning natural language text analysis tool, from electronic medical records submitted by medical professionals treating an associated patient for the neurological condition and other conditions (See Higgins abstract, Fig. 6, Par [0035]-[0038], [0056]-[0059], [0063], which discloses utilizing machine learning or SVM natural language/semantic/ontological processing for purposes of extracting data from historical records/assessments, and applying them to new assessments of patients for determinations of neurological disorders, such as described in Higgins Par [0009]-[0016]), wherein
the electronic medical records from which the new assessment and the plurality of historical assessments are extracted are stored in a plurality of databases including:
a locally hosted database for a first medical professional (see Kuenen Par [0191] which discloses data being combined or generated into a personal profile so that data may be transmitted for the benefit of other peer users or patients, and See Kuenen Par [0127] & [0138]-[0140] which specifically mentions information about het patient regarding certain historical information, tasks, and/or functionality of a patient being accessible in a local or remote, secure database setting such that entities from a centralized or separate location can access the database); and
a cloud database hosted for a second medical professional that is hosted in a different cloud network than the machine learning natural language text analysis tool is hosted in (see Kuenen Par [0191] which discloses data being combined or generated into a personal profile so that data may be transmitted for the benefit of other peer users or patients, and See Kuenen Par [0127] & [0138]-[0140] which specifically mentions information about het patient regarding certain historical information, tasks, and/or functionality of a patient being accessible in a local or remote, secure database setting such that entities from a centralized or separate location can access the database, albeit not explicitly recited for a cloud database implementation with machine learning natural language text analysis | See Higgins Fig. 2 and Par [0082] which explicitly shows/discloses the semantic ontology processing analysis tool of the system being separately located in the computer framework/implementation from a knowledge discovery database cloud that consists of web resources, updates, etc. for purposes of accessing pharma, biotech, academia, etc. information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen regarding the referencing and extraction of new and historical assessments from databases that are populated by other medical professionals to specifically include a machine learning natural language text analysis tool for purposes of extraction and to include a cloud database hosted for a separate medical professional that is hosted in a different cloud network than said machine learning natural language text analysis tool, as disclosed by Higgins, because the machine learning natural language text analysis tool allows for automatic parsing of data, assessments, and other information that can be used to train the machine learning module for purposes of automatic diagnosis and assignment of treatments for the patient and the separate cloud database allows for separate entities outside of the centralized healthcare institution such as pharma, biotech, academia, etc. for access said means for accessing the database that contains the medical information (See Higgins Par [0035]-[0038], [0059], & [0082], & Fig. 2). 

Claim 20 –
Regarding Claim 20, Kuenen and Higgins disclose the system of Claim 15 in its entirety.  Kuenen and Higgins further disclose a system, wherein:
the plurality of regimens for treatment of the neurological condition the processor (See Kuenen Par [0174] which discloses the performance of computerized instructions that when executed by at least one processor, implements a method specified by said instructions) is further enabled to:
analyzing an experimental regimen based on medical studies for treatment of the neurological condition (See Kuenen Par [0126]-[0128] which discloses the scoring of risk via a risk analysis unit that is adapted to obtain task specific information and fields of information from a plurality of tasks performed by the user (interpreted as variables) that is representative of functional abilities of a patient and then further in Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user); and
wherein the experimental regimen is recommended as the given regimen when the given patient matches a positive cohort categorization for the experimental regimen and a set of historical assessments for the given patient indicate a stall or regression in a level of dysfunction of ADL (See Kuenen Par [0015], [0060], [0138]-[0140] & [0158] which discloses the use of cluster analysis or patterns based on the typical population to which a certain patient may belong, as well as, historical assessments for use as an indicator of a well-being of a person and upon determination of an irregularity such as decline in ADL, the system recommends a certain medication or preventative measures/action to take place | See Higgins Par [0095]-[0096] & [0107] which discloses the use of data about subpopulations of patients or patient cohorts that are classified as clusters for analysis and classification purposes of a patient, such that the system is used for patient stratification for clinical trials, pattern recognition of non-obvious disease trends in human populations, post-market surveillance, and the analysis of data from specimen biobanks and can therefore aid in decision-making, e.g. phenotype decisions, genotype decisions, treatment decisions, and/or optimization of medication based on both patient-specific information and cluster-based information, for patients of that particular cohort/cluster/group as described in Table 3 & Par [0074]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen regarding the use of population control data for purposes of analyzing and making determinations about a patient’s experimental regimen and whether the patient has a stall/regression in ADL to further include recommending an experimental regimen upon a patient matching a positive cohort categorization for a particular experimental regimen, as disclosed by Higgins, because this allows for optimization of treatments, medications, etc. based on both patient-specific information and cluster-based information, such as that information found in the positive cohort/cluster (See Higgins Table 3 and Par [0074])
































Claims 3 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenen et al. in view Higgins, further in view of Singer et al. (U.S. Patent Publication No. 2017/0188932)
Claim 3 –
Regarding Claim 3, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen does not further disclose a method, wherein:
the given patient is not initially included in the plurality of patients from whom the plurality of historical assessments was made.
However, Singer further discloses a method, wherein:
the given patient is not initially included in the plurality of patients from whom the plurality of historical assessments was made (See Singer Par [0012] & [0032] which discloses a treatment suggestion or recommendation system for subjects whose symptoms, brain electrical activity, or other neurological assessments closely approximate those of other subjects previously stored in a database or based on established standards-of-care based on a composite score an indicator score, such that the patient is not initially included in the historical assessments that were made).

The disclosure of Singer is directly applicable to the combined disclosure of Kuenen and Higgins because both disclosures share limitations and capabilities, namely, they are both directed towards monitoring and assessing patient’s functional abilities via Activities of Daily Living (ADL) metrics, and further recommending a treatment or regimen to follow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen and Higgins regarding the analysis of treatments for a patient further including the given patient is not initially included in the plurality of patients from whom the plurality of historical assessments was made, as disclosed in Singer, because as shown in Singer, the subject’s functional, cognitive, or neurology state may not fall within their normal ranges, whereas a control population group exhibiting normal brain function will, and thus can allow for proper analysis, determination, and comparison between the subject who may or may not be normal and the known normal control population.

Claim 16 –
Regarding Claim 16, Kuenen and Higgins disclose the system of Claim 15 in its entirety.  Kuenen does not further disclose a system, wherein:
the given patient is not initially included in the plurality of patients from whom the plurality of historical assessments was made.
However, Singer further discloses a method, wherein:
the given patient is not initially included in the plurality of patients from whom the plurality of historical assessments was made (See Singer Par [0012] & [0032] which discloses a treatment suggestion or recommendation system for subjects whose symptoms, brain electrical activity, or other neurological assessments closely approximate those of other subjects previously stored in a database or based on established standards-of-care based on a composite score an indicator score, such that the patient is not initially included in the historical assessments that were made).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen and Higgins regarding the analysis of treatments for a patient further including the given patient is not initially included in the plurality of patients from whom the plurality of historical assessments was made, as disclosed in Singer, because as shown in Singer, the subject’s functional, cognitive, or neurology state may not fall within their normal ranges, whereas a control population group exhibiting normal brain function will, and thus can allow for proper analysis, determination, and comparison between the subject who may or may not be normal and the known normal control population.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuenen et al. in view of in view of Higgins, further in view of Singer et al.

Claim 2 –
Regarding Claim 2, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen further discloses a method, wherein:
the plurality of variables includes (See Higgins Par [0009]-[0013] which specifically discloses receiving a set of patient data. and extracting from the processed patient data a set of clinical variables associated with various neurological conditions such as anxious depression or PTSD):
a symptom profile for the neurological condition for the associated patient (Kuenen  Par [0014], [0127]-[0128] & [0149]-[0150] discloses the use of a feedback loop to determine or update an evolvement of measured skill levels for tasks for purposes of understanding a person’s functional abilities and the use of machine learning for the purposes of classifying and scoring sensor events into ADL events and varying fields of information that are found in each of the ADL events and therefore representing a scoring of said events based on values for a plurality of ranked variables such as described in Kuenen Par [0127]-[0128] & [0150] which would constitute outlining the symptomology of the patient’s neurological condition in terms of functional activity);
a genetic profile for an associated patient (While not “genetic profile” per se, See Higgins Par abstract, [0016], [0059], [0063], [0069], which all describe receiving a set of patient data such as genomic data of the patient and analyzing the genomic data and set of variables to construct phenotype models/profiles).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen and Singer regarding the plurality of variables being used for determining a given regimen to recommend to further include variables relating to a genetic profile for an associated patient, as disclosed by Higgins, because genomic data can be used to construct phenotype models/profiles for the diagnosis of neurological conditions as described in Higgins Par [0063] & [0069].

Kuenen and Higgins do not further disclose:
a brain scan for the associated patient;
a psychological profile for the associated patient;
a trauma profile for the associated patient;
a medical profile related to other conditions than neurological condition for the associated patient; and
However, Singer discloses a method, wherein:
the plurality of variables includes (See Singer Par [0012] & [0032] which discloses a treatment suggestion or recommendation system for subjects whose symptoms, brain electrical activity, or other neurological assessments closely approximate those of other subjects previously stored in a database or based on established standards-of-care based on a composite score an indicator score):
a brain scan for the associated patient (See Singer Par [0036]-[0037] & [0056]-[0057] which discloses the use of EEG scans and/or brainstem or other auditory, visual, or other sensory somatosensory evoked responses to measure electrical activity from the central nervous system and imaging data such as MRI, CT, Pet, MEG, fMRI, NIRSI, and SPECT to collect further healthcare information relating to a patient’s condition or disease-state as it relates to the patient’s brain);
a psychological profile for the associated patient (While not “psychological profile” per se, See Singer Par [0058] which discloses the use of neuropsychological assessment practices and questionnaires to determine attention, memory function, and/or other psychological symptoms of the patient for purposes of collecting information relating to a patient’s condition or disease-state);
a trauma profile for the associated patient (See Singer Par [0058] which discloses the use of a cognitive screening tool that relates to trauma, TBI, concussion, PTSD, chronic traumatic encephalopathy, and more which would constitute a trauma profile for the associated patient);
a medical profile related to other conditions than neurological condition for the associated patient (See Singer Par [0088] which discloses the use of tests that include analyses of cerebrospinal fluid, substances indicative of infection, immunologic disorders, cerebral hemorrhage, autoimmune disorders, medical or metabolic abnormalities that affect neurologic function, etc. for purposes of overall assessment and holistic diagnosis of the patient’s potential neurological condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen and Higgins regarding the plurality of variables being used for determining a given regimen to recommend to further include variables relating to various medical information/profiles of the patient such as a trauma profile, a psychological profile, etc., as disclosed by Singer, because utilizing the plurality of different profiles/information allows for a holistic analysis of the patient using symptomology that is typical of neurological conditions (See Singer [0012] & [0032]).

Claims 7 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuenen in view of Higgins, further in view of Stuckey et al. “The Connection between Art, Healing, and Public Health…”  (NPL), further in view of Mental Health America “How Do I Get a Service Animal?”  (NPL)


Claim 7 –
Regarding Claim 7, Kuenen and Higgins disclose the method of Claim 1 in its entirety.  Kuenen further discloses a method, wherein:
the plurality of regimens includes:
exercise routines (See Kuenen Par [0002] which specifically discusses different branches of medicine including rehab and physical therapy which is understood to include a plurality of exercise routines to be performed by the individual for therapeutic rehabilitation of the user’s functional activity);
medications (See Kuenen Par [0140] which discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user); and
therapy sessions (See Kuenen Par [0002] which specifically discusses different branches of medicine including geriatrics, rehab, and physical therapy and other in determining a person’s functional abilities); and
wherein recommending the given regimen of the plurality of regimens for the given patient further comprises ranking plurality of regimens based on efficacy and lifestyle impact (See Kuenen Par [0003]-[0005] which discloses determining the functional ability of a an individual as well as adequacy/efficacy of clinical services, care, and treatments following functional reduction or loss of functional ability, i.e. determination via ADL, see further Kuenen Par [0015], [0060], [0138]-[0140] & [0158] which discloses the use of cluster analysis or patterns based on the typical population to which a certain patient may belong, as well as, historical assessments for use as an indicator of a well-being of a person and upon determination of an irregularity such as decline in ADL, the system recommends a certain medication or preventative measures/action to take place; see further Kuenen Par [0065]-[0067] which discloses obtaining a task or regimen-specific risk of the identified task such that the system is determining an overall instructiveness/lifestyle impact of the person).
Kuenen and Higgins do not further disclose a method, wherein:
the plurality of regimens includes:
creative expression programs.

However, Stuckey (NPL) discloses a method, wherein:
the plurality of regimens includes:
creative expression programs (See Stuckey (NPL) “Abstract”, “Methods”, “Results”, & “Discussion” which discloses engagement with the creative arts specifically being effective in reducing adverse physiological and psychological/neurological conditions);

The disclosure of Stuckey is directly applicable to the combined disclosure of Kuenen and Higgins because both disclosures share limitations and capabilities, namely, they are both directed to the treatment and reduction of adverse psychological/neurological disorders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen and Higgins regarding recommended regimens for treatment of various neurological disorders to further include the regimen of creative expression programs, as disclosed by Stuckey, because art-based/creative interventions are effective in reducing adverse physiological and psychological outcomes (see Stuckey (NPL) “Methods”, “Results”, & “Discussion”)

Stuckey does not further disclose a method, wherein:
the plurality of regimens includes:
service animals.

However, Mental Health America (NPL) “How Do I Get a Service Animal” discloses a method, wherein:
the plurality of regimens includes:
service animals (See Mental Health America (NPL) “How Do I Get a Service Animal” which discloses the recommendation of service animals and/or psychiatric service dogs to assist those with mental illnesses such as PTSD, schizophrenia, depression, anxiety, etc., especially psychiatric service dogs assisting in performing tasks that the patient or subject would not otherwise be able, such as during a decline activities of daily living);

The disclosure of Mental Health America (NPL) “How Do I Get a Service Animal” is directly applicable to the combined disclosure of Kuenen, Higgins, and Stuckey because the disclosures share limitations and capabilities, namely, they are all directed towards the treatment and reduction of adverse psychological/neurological disorders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen, Higgins, and Stuckey regarding recommended regimens for treatment of various neurological disorders to further include the regimen of service animals, as disclosed by Mental Health America (NPL), because psychiatric service dogs can assist in performing tasks that the patient or subject would not otherwise be able to, given said patient or subject’s potential, determined neurological disorder (See Mental Health America NPL “Psychiatric Service Dogs”).

Claim 19 –
Regarding Claim 19, Kuenen and Higgins disclose the system of Claim 15 in its entirety.  Kuenen further discloses a system, wherein:
the plurality of regimens includes:
exercise routines (See Kuenen Par [0002] which specifically discusses different branches of medicine including rehab and physical therapy which is understood to include a plurality of exercise routines to be performed by the individual for therapeutic rehabilitation of the user’s functional activity);
medications (Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user); and
therapy sessions (See Kuenen Par [0002] which specifically discusses different branches of medicine including geriatrics, rehab, and physical therapy and other in determining a person’s functional abilities; See Kuenen Par [0007] which specifically discloses assessment and monitoring of functional ability in-person using face-to-face consultations with a medical professional or caregiver, constituting therapy sessions); and
wherein recommending the given regimen of the plurality of regimens for the given patient further comprises ranking plurality of regimens based on efficacy and lifestyle impact (See Kuenen Par [0003]-[0005] which specifically discloses determining the functional ability of a an individual as well as adequacy/efficacy of clinical services, care, and treatments following functional reduction or loss of functional ability, i.e. determination via ADL, see further Kuenen Par [0015], [0060], [0138]-[0140] & [0158] which discloses the use of cluster analysis or patterns based on the typical population to which a certain patient may belong, as well as, historical assessments for use as an indicator of a well-being of a person and upon determination of an irregularity such as decline in ADL, the system recommends a certain medication or preventative measures/action to take place; see further Kuenen Par [0065]-[0067] which discloses obtaining a task or regimen-specific risk of the identified task such that the system is determining an overall instructiveness/lifestyle impact of the person).

Kuenen and Higgins do not further disclose a method, wherein:
the plurality of regimens includes:
creative expression programs.

However, Stuckey (NPL) discloses a method, wherein:
the plurality of regimens includes:
creative expression programs (See Stuckey (NPL) “Abstract”, “Methods”, “Results”, & “Discussion” which discloses engagement with the creative arts specifically being effective in reducing adverse physiological and psychological/neurological conditions);

The disclosure of Stuckey is directly applicable to the combined disclosure of Kuenen and Higgins because both disclosures share limitations and capabilities, namely, they are both directed to the treatment and reduction of adverse psychological/neurological disorders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen and Higgins regarding recommended regimens for treatment of various neurological disorders to further include the regimen of creative expression programs, as disclosed by Stuckey, because art-based/creative interventions are effective in reducing adverse physiological and psychological outcomes (see Stuckey (NPL) “Methods”, “Results”, & “Discussion”)

Kuenen, Higgins, and Stuckey does not further disclose a method, wherein:
the plurality of regimens includes:
service animals.

However, Mental Health America (NPL) “How Do I Get a Service Animal” discloses a method, wherein:
the plurality of regimens includes:
service animals (See Mental Health America (NPL) “How Do I Get a Service Animal” which discloses the recommendation of service animals and/or psychiatric service dogs to assist those with mental illnesses such as PTSD, schizophrenia, depression, anxiety, etc., especially psychiatric service dogs assisting in performing tasks that the patient or subject would not otherwise be able, such as during a decline activities of daily living);

The disclosure of Mental Health America (NPL) “How Do I Get a Service Animal” is directly applicable to the combined disclosure of Kuenen, Higgins, and Stuckey because the disclosures share limitations and capabilities, namely, they are all directed towards the treatment and reduction of adverse psychological/neurological disorders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen, Higgins, and Stuckey regarding recommended regimens for treatment of various neurological disorders to further include the regimen of service animals, as disclosed by Mental Health America (NPL), because psychiatric service dogs can assist in performing tasks that the patient or subject would not otherwise be able to, given said patient or subject’s potential, determined neurological disorder (See Mental Health America NPL “Psychiatric Service Dogs”).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kuenen et al. in view of in view of Higgins et al., in view of Singer et al., in view of Stuckey et al. “The Connection between Art, Healing, and Public Health…”  (NPL), further in view of Mental Health America “How Do I Get a Service Animal?”  (NPL)
Claim 12 –
Regarding Claim 12, Kuenen and Higgins disclose the computer-readable storage medium of Claim 11 in its entirety.  Kuenen further discloses a computer readable storage medium, wherein:
the plurality of variables (See Higgins Par [0009]-[0013] which specifically discloses receiving a set of patient data. and extracting from the processed patient data a set of clinical variables associated with various neurological conditions such as anxious depression or PTSD):
a symptom profile for the neurological condition for the associated patient (Kuenen  Par [0014], [0127]-[0128] & [0149]-[0150] discloses the use of a feedback loop to determine or update an evolvement of measured skill levels for tasks for purposes of understanding a person’s functional abilities and the use of machine learning for the purposes of classifying and scoring sensor events into ADL events and varying fields of information that are found in each of the ADL events and therefore representing a scoring of said events based on values for a plurality of ranked variables such as described in Kuenen Par [0127]-[0128] & [0150] which would constitute outlining the symptomology of the patient’s neurological condition in terms of functional activity)
the plurality of regimens includes:
exercise routines (See Kuenen Par [0002] which specifically discusses different branches of medicine including rehab and physical therapy which is understood to include a plurality of exercise routines to be performed by the individual for therapeutic rehabilitation of the user’s functional activity);
medications (Kuenen Par [0140] discloses the alert signal including a feedback signal advising the person to take a certain medication or preventative measures/action for the monitored person to perform in response to deviations and/or risks in the well-being of the person based on the scored risks/fields of information for the plurality of tasks performed by the user); and
therapy sessions (See Kuenen Par [0002] which specifically discusses different branches of medicine including geriatrics, rehab, and physical therapy and other in determining a person’s functional abilities); and
wherein recommending the given regimen of the plurality of regimens for the given patient further comprises ranking plurality of regimens based on efficacy and lifestyle impact (See Kuenen Par [0003]-[0005] which specifically discloses determining the functional ability of a an individual as well as adequacy/efficacy of clinical services, care, and treatments following functional reduction or loss of functional ability, i.e. determination via ADL, see further Kuenen Par [0015], [0060], [0138]-[0140] & [0158] which discloses the use of cluster analysis or patterns based on the typical population to which a certain patient may belong, as well as, historical assessments for use as an indicator of a well-being of a person and upon determination of an irregularity such as decline in ADL, the system recommends a certain medication or preventative measures/action to take place; see further Kuenen Par [0065]-[0067] which discloses obtaining a task or regimen-specific risk of the identified task such that the system is determining an overall instructiveness/lifestyle impact of the person).
the plurality of variables (See Higgins Par [0009]-[0013] which specifically discloses receiving a set of patient data. and extracting from the processed patient data a set of clinical variables associated with various neurological conditions such as anxious depression or PTSD) includes:
a genetic profile for an associated patient (While not “genetic profile” per se, See Higgins Par abstract, [0016], [0059], [0063], [0069], which all describe receiving a set of patient data such as genomic data of the patient and analyzing the genomic data and set of variables to construct phenotype models/profiles);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen regarding the plurality of variables being used for determining a given regimen to recommend to further include variables relating to a genetic profile for an associated patient, as disclosed by Higgins, because genomic data can be used to construct phenotype models/profiles for the diagnosis of neurological conditions as described in Higgins Par [0063] & [0069].

Kuenen and Higgins do not further disclose:
a genetic profile for an associated patient;
a brain scan for the associated patient;
a psychological profile for the associated patient;
a trauma profile for the associated patient;
a medical profile related to other conditions than neurological condition for the associated patient; and
However, Singer discloses a method, wherein:
the plurality of variables includes (See Singer Par [0012] & [0032] which discloses a treatment suggestion or recommendation system for subjects whose symptoms, brain electrical activity, or other neurological assessments closely approximate those of other subjects previously stored in a database or based on established standards-of-care based on a composite score an indicator score):
a brain scan for the associated patient (See Singer Par [0036]-[0037] & [0056]-[0057] which discloses the use of EEG scans and/or brainstem or other auditory, visual, or other sensory somatosensory evoked responses to measure electrical activity from the central nervous system and imaging data such as MRI, CT, Pet, MEG, fMRI, NIRSI, and SPECT to collect further healthcare information relating to a patient’s condition or disease-state as it relates to the patient’s brain);
a psychological profile for the associated patient (While not “psychological profile” per se, See Singer Par [0058] which discloses the use of neuropsychological assessment practices and questionnaires to determine attention, memory function, and/or other psychological symptoms of the patient for purposes of collecting information relating to a patient’s condition or disease-state);
a trauma profile for the associated patient (See Singer Par [0058] which discloses the use of a cognitive screening tool that relates to trauma, TBI, concussion, PTSD, chronic traumatic encephalopathy, and more which would constitute a trauma profile for the associated patient);
a medical profile related to other conditions than neurological condition for the associated patient (See Singer Par [0088] which discloses the use of tests that include analyses of cerebrospinal fluid, substances indicative of infection, immunologic disorders, cerebral hemorrhage, autoimmune disorders, medical or metabolic abnormalities that affect neurologic function, etc. for purposes of overall assessment and holistic diagnosis of the patient’s potential neurological condition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined disclosure of Kuenen and Higgins regarding the plurality of variables being used for determining a given regimen to recommend to further include variables relating to various medical information/profiles of the patient such as a trauma profile, a psychological profile, etc., as disclosed by Singer, because utilizing the plurality of different profiles/information allows for a holistic analysis of the patient using symptomology that is typical of neurological conditions (See Singer [0012] & [0032]).

Kuenen, Higgins, and Singer do not further disclose a method, wherein:
the plurality of regimens includes:
creative expression programs;
service animals;

However, Stuckey (NPL) discloses a method, wherein:
the plurality of regimens includes:
creative expression programs (See Stuckey (NPL) “Abstract”, “Methods”, “Results”, & “Discussion” which discloses engagement with the creative arts specifically being effective in reducing adverse physiological and psychological/neurological conditions);

The disclosure of Stuckey is directly applicable to the disclosures of Kuenen, Singer, and Higgins because the disclosures share limitations and capabilities, namely, they are all directed to the treatment and reduction of adverse psychological/neurological disorders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen, Singer, and Higgins regarding recommended regimens for treatment of various neurological disorders to further include the regimen of creative expression programs, as disclosed by Stuckey, because art-based/creative interventions are effective in reducing adverse physiological and psychological outcomes (see Stuckey (NPL) “Methods”, “Results”, & “Discussion”)

Kuenen, Higgins, Singer, and Stuckey does not further disclose a method, wherein:
the plurality of regimens includes:
service animals.

However, Mental Health America (NPL) “How Do I Get a Service Animal” discloses a method, wherein:
the plurality of regimens includes:
service animals (See Mental Health America (NPL) “How Do I Get a Service Animal” which discloses the recommendation of service animals and/or psychiatric service dogs to assist those with mental illnesses such as PTSD, schizophrenia, depression, anxiety, etc., especially psychiatric service dogs assisting in performing tasks that the patient or subject would not otherwise be able, such as during a decline activities of daily living);
The disclosure of Mental Health America (NPL) “How Do I Get a Service Animal” is directly applicable to the disclosures of Kuenen, Singer, Higgins, and Stuckey because the disclosures share limitations and capabilities, namely, they are all directed towards the treatment and reduction of adverse psychological/neurological disorders.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Kuenen, Singer, Higgins, and Stuckey regarding recommended regimens for treatment of various neurological disorders to further include the regimen of service animals, as disclosed by Mental Health America (NPL), because psychiatric service dogs can assist in performing tasks that the patient or subject would not otherwise be able to, given said patient or subject’s potential, determined neurological disorder (See Mental Health America NPL “Psychiatric Service Dogs”).









Response to Arguments
Applicant's arguments filed 27 June 2022 have been fully considered but they are not persuasive:
Regarding 35 U.S.C. 101 rejections of Claims 1-20, Applicant argues on pp. 10-14 of Arguments/Remarks that even if the newly amended Claims recite a judicial exception, said judicial exception is integrated into a practical application.  More specifically, Applicant argues that the newly amended limitations recite specific, inventive, technical improvements for analyzing and recommending a treatment regime.  Examiner respectfully disagrees with Applicant’s arguments.  In determining whether inventive, technical improvements are made to prior art systems, the systems found in within the prior art need to be considered.  For instance, the newly amended limitations make use of natural language processing of patient health documents/files to determine symptomology and efficacy of treatments for the patient experiencing said symptomology.  This is not necessarily a technical improvement to prior art systems because these aspects can still be found within prior art systems, such as in Higgins et al., Rao et al., and Ramaci et al.  Furthermore, Applicant’s specification Par [0010] & [0056] briefly states that the instantly claimed invention generally provides improvements to the treatment process by providing faster and more accurate evidence-based treatments to improve the speed and efficacy of patient results without demonstrating or explaining which aspects of the invention result in the improvements.  That is, Applicant’s arguments throughout pp. 10-14 only generally state that there is a technical improvement provided by the instantly claimed system without explaining what portions of the instantly claimed result in the improvement either in the Arguments or the Specification.  For instance, it seems as if Applicant is generally stating that natural language processing of the patient health documents and applying machine learning/artificial intelligence efforts to determine and optimize efficacy of patient treatment allows for faster and more accurate evidence-based treatments to improve the speed and efficacy of patient results, without specifying the manner in which this result is achieved, resulting in a logical jump as to how the claimed elements directly results in the improvement.  Furthermore, it should be noted that even if Applicant found and presented evidence that NLP and AI/ML results in “faster and more accurate evidence-based treatments’, this would most likely be typical of any automation that is applied to determining symptomology and efficacy of treatments for patients via patient health records.  For instance, MPEP 2106.05(a)(I) specifically states that mere automation of manual processes, such as a generic computer to process information, i.e. processing patient health records to determine symptomology and treatment pathways, have been indicated by the Courts to not be sufficient in showing a technical improvement in computer-functionality.  As discussed above in the ’35 U.S.C. 101 Rejections’ section of this Office Action, in view of Applicant’s Specification and Claims, the system seems to make use of generic computer technology for automating an otherwise manual process, i.e. a doctor determining patient symptomology based on patient health history/documents and recommending a treatment for said patient.  In view of the system making use of generic computer technology to generally automate an otherwise manual process and Applicant generally arguing that this allows for faster and more accurate evidence-based treatments to improve the speed and efficacy of patient results which is typical of  any automation that is applied to determining symptomology and efficacy of treatments for patients via patient health records, there is a lack of technical improvement or practical application of any recited judicial exception.  Therefore, Claims 1-20 remain rejected under 35 U.S.C. 101.
Regarding 35 U.S.C. 102 rejections of Claims 1, 4, 9, 10-11, 13, 15, & 17, Applicant argues on pp. 15-16 of Arguments/Remarks that the newly amended independent Claims overcome previous 35 U.S.C. 102 rejections.  Examiner agrees with Applicant’s arguments. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made over Kuenen in view of Higgins et al. as discussed above in the ‘35 U.S.C. 103 rejections’ portion of this Office Action. As such, Claims 1, 4, 9, 10-11, 13, 15, & 17 remain rejected under 35 U.S.C. 103.
Regarding 35 U.S.C. 103 rejections of Claims 2-3, 5-6, 7-8, 12, 14, 16, 18, & 19-20, Applicant argues on pp. 16 of Arguments/Remarks that because the newly amended independent Claims purportedly overcome previous 35 U.S.C. 102 rejections, dependent Claims 2-3, 5-6, 7-8, 12, 14, 16, 18, & 19-20 should also be allowable over the prior art.  Examiner respectfully disagrees with Applicant’s arguments. A s mentioned above, a new grounds of rejection is made over Kuenen in view of Higgins et al. as discussed above in the ‘35 U.S.C. 103 rejections’ portion of this Office Action to read on the newly amended independent Claims.  As such, Claims 2-3, 5-6, 7-8, 12, 14, 16, 18, & 19-20 remain rejected under 35 U.S.C. 103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rao et al. (WIPO Publication No. 2019/246032) discloses computerized system and method that generates a health assessment and computes risk scores of neurological conditions of subjects and utilizes natural language processing other pattern recognition for evaluating and patient data/feedback;
Ramaci et al. (U.S. Patent Publication No. 2019/0043622) discloses a system for the management and intervention of neurocognitive-related conditions and diseases that utilizes natural language understanding and processing to perform functions such as managing and determining neurocognitive and neurodegenerative conditions, syndromes, and disease treatment pathways;
Amarasingham et al. (U.S. Patent Publication No. 2017/0132371) discloses a system for automating patient chart and health record review such as utilizing an automatic parser or natural language processing of at least one document of a patient’s medical record to determine patient symptomology, treatment pathways, etc.;
Zola et al. (U.S. Patent Publication No. 2020/0030568) discloses a system for treating memory impairment and memory-related isorderes and diseases by the system predicting clinical status of a patient based on platform user behavior by utilizing artificial intelligence paired with natural language processing.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNTER J RASNIC whose telephone number is (571) 270-5801. The examiner can normally be reached M-F 7am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R. MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.R./Examiner, Art Unit 3626                                                                                                                                                                                                        10/14/22

/JONATHAN DURANT/Primary Examiner, Art Unit 3626